Citation Nr: 9921776	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  94-26 039	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1950 to June 
1953.  This case came to the Board of Veterans' Appeals 
(Board) from a September 1993 RO decision which increased the 
rating for PTSD from 0 percent to 10 percent; the veteran 
appealed for a higher rating.  In August 1995, he testified 
at a Board hearing.  In May 1996, the Board remanded the case 
to the RO for further development of the evidence.  In a 
January 1999 decision, the RO increased the PTSD rating to 30 
percent, and the case was subsequently returned to the Board.


FINDINGS OF FACT

The veteran appealed a September 1993 RO decision which 
assigned a 10 percent rating for PTSD.  By a January 1999 RO 
decision, the PTSD rating was increased from 10 percent to 30 
percent.  In a February 1999 letter, the veteran indicated he 
was withdrawing his appeal for a rating higher than 30 
percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met, and the Board has no jurisdiction to 
review the issue of a rating higher than 30 percent for PTSD.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  

Following the Board's remand of the case, a January 1999 RO 
decision increased the PTSD rating from 10 percent to 30 
percent.  The RO informed the veteran of this action and sent 
him a supplemental statement of the case (SSOC) in January 
1999.  The cover letter of the SSOC told him that his appeal 
would continue unless he expressed satisfaction with the 
recent decision.  See AB v. Brown, 6 Vet.App. 35 (1993).  In 
response, the veteran sent a letter to the RO (dated February 
6, 1999 and received by the RO on February 9, 1999) in which 
he indicated he was withdrawing his appeal for a rating 
higher than 30 percent for PTSD.  

The veteran has properly withdrawn his appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the issue of a rating higher than 
30 percent for PTSD, and the appeal of this issue is 
dismissed.  [The Board notes that recent correspondence from 
the veteran addresses other matters which are not on appeal, 
and he should pursue such matters with the RO.]


ORDER

The appeal for a rating higher than 30 percent for PTSD is 
dismissed.



		
L.W. TOBIN
	Member, Board of Veterans' Appeals


 



